


EQUITY PLEDGE AGREEMENT
(English Translation)

            This Equity Pledge Agreement (hereinafter this "Agreement") is dated
01/05/2010, and is entered into between SKY ACHIEVE HOLDING LIMITED, a company
incorporated under the laws of British Virgin Islands ("Pledgee"), and each of
the shareholders of Party B listed on Appendix 3 and the signature pages hereto
(collectively, the "Pledgors"), a company with joint stock limited liability
registered in Beijing, China.


 RECITALS

            1. The Pledgee, a joint stock limited liability company registered
in British Virgin Islands, has been licensed by the British Virgin Islands
relevant government authority to carry on the business of business consulting.
(Except the items not obtained the specified approval).

            2. Each Pledgors are the citizens of PRC. The Pledgors collectively
own over 100% of the outstanding equity interests of Beijing Guoqiang Global
Science Technology Development Limited. (BGGSTDL).

            3. Pledgee and BGGSTDL executed a Consulting Services Agreement
(hereinafter "Consulting Services Agreement" or "Services Agreement")
concurrently herewith, and such agreement has a term of 10 years. Based on this
agreement, BGGSTDL shall pay technical consulting and service fees (hereinafter
the "Consulting Services Fees" or "Services Fees") to Pledgee for offering
consulting and related services.

            4. In order to ensure that BGGSTDL will perform its obligations
under the Consulting Services Agreement, and the Pledgee can normally collect
the Consulting Services Fees from BGGSTDL, the Pledgors agree to pledge all
their equity interest in BGGSTDL as security for the performance of the
obligations of BGGSTDL under the Consulting Services Agreement and the payment
of Consulting Services Fees under such agreement.

            NOW THEREFORE, the Pledgee, BGGSTDL and the Pledgors through mutual
negotiations hereby enter into this Agreement based upon the following terms:

1. Definitions and Interpretation. Unless otherwise provided in this Agreement,
the following terms shall have the following meanings:

            1.1 "Pledge" refers to the full content of Section 2 hereunder.

            1.2 "Equity Interest" refers to all the equity interest in BGGSTDL
legally held by the Pledgors.

            1.3 "Term of Pledge" refers to the period provided for under Section
3.2 hereunder.

            1.4 "Event of Default" refers to any event in accordance with
Section 7.1 hereunder.

            1.5 "Notice of Default" refers to the notice of default issued by
the Pledgee in accordance with this Agreement.




--------------------------------------------------------------------------------



2. Pledge. The Pledgors agree to pledge their equity interest in BGGSTDL to the
Pledgee ("Pledged Collateral") as a security for the obligations of BGGSTDL
under the Consulting Services Agreement. Pledge under this Agreement refers to
the rights owned by the Pledgee, who shall be entitled to a priority in
receiving payment by the evaluation or proceeds from the auction or sale of the
equity interest pledged by the Pledgors to the Pledgee.

3. Term of Pledge.

                        3.1 The Pledge shall take effect as of the date when the
equity interest under this Agreement is recorded in the Register of Shareholder
of BGGSTDL. The term of the Pledge shall be for two (2) years after the
obligations under the Consulting Services Agreement will have been fulfilled.
The parties agree that, if situations allow, they will use their best efforts to
register the pledge with the competent Administration for Industry and Commerce
at the registration venue of BGGSTDL.

                        3.2 During the term of the Pledge, the Pledgee shall be
entitled to vote, control, sell, or dispose of the pledged assets in accordance
with this Agreement in the event that Pledgors do not perform their obligation
under the Consulting Services Agreement and BGGSTDL fails to pay exclusive
technology consulting service fee in accordance with the Consulting Services
Agreement.

4. Physical Possession of Documents.

                        4.1 During the term of Pledge under this Agreement, the
Pledgors shall deliver the physical possession of their certificates
representing shares of capital stock of BGGSTDL ("Share Certificates") to the
Pledgee within one (1) week as of the date of conclusion of this Agreement.

                        4.2 The Pledgee shall be entitled to collect the
dividends for the equity interest.

                        4.3 The Pledge under this Agreement will be recorded in
the Register of Shareholders of BGGSTDL.

5. Representation and Warranties of Pledgors.

            5.1 The Pledgors are the legal owners of the equity interest
pledged.

            5.2 The Pledgors have not pledged the equity interest to any other
party, and or the equity interest is not encumbered to any other person except
for the Pledgee.

6. Covenants of Pledgors.

            6.1 During the effective term of this Agreement, the Pledgors
promise to the Pledgee for its benefit that the Pledgors shall:

                                    6.1.1 Not transfer or assign the equity
interest, create or permit to create any pledges which may have an adverse
effect on the rights or benefits of the Pledgee without prior written consent
from the Pledgee;





--------------------------------------------------------------------------------



                                    6.1.2 Comply with and implement laws and
regulations with respect to the pledge of rights; present to the Pledgee the
notices, orders or suggestions with respect to the Pledge issued or made by the
competent authority within five (5) days upon receiving such notices, orders or
suggestions; and comply with such notices, orders or suggestions; or object to
the foregoing matters at the reasonable request of the Pledgee or with consent
from the Pledgee;

                                    6.1.3 Timely notify the Pledgee of any
events or any received notices which may affect the Pledgor's equity interest or
any part of its right, and any events or any received notices which may change
the Pledgor's any warranty and obligation under this Agreement or affect the
Pledgor's performance of its obligations under this Agreement.

            6.2 The Pledgors agree that the Pledgee's right to the Pledge
obtained from this Agreement shall not be suspended or inhibited by any legal
procedure launched by the Pledgor or any successors of the Pledgor or any person
authorized by the Pledgor or any such other person.

            6.3 The Pledgors promise to the Pledgee that in order to protect or
perfect the security for the payment of the Services Fees, the Pledgors shall
execute in good faith and cause other parties who have interests in the pledge
to execute all the title certificates, contracts, and perform actions and cause
other parties who have interests to take action, as required by the Pledgee; and
make access to exercise the rights and authorization vested in the Pledgee under
this Agreement.

            6.4 The Pledgors promise to the Pledgee that they will execute all
amendment documents (if applicable and necessary) in connection with any
transfer of the Share Certificates with the Pledgee or its designated person
(natural person or a legal entity), and provide the notice, order and decision
to the Pledgee by who considers to be necessary within reasonable time.

            6.5 The Pledgors promise to the Pledgee that they will comply with
and perform all the guarantees, covenants, warranties, representations and
conditions for the benefits of the Pledgee. The Pledgors shall compensate all
the losses suffered by the Pledgee for the reasons that the Pledgors do not
perform or fully perform their guarantees, covenants, warranties,
representations and conditions.

7. Events Of Default.

            7.1 The following events shall be regarded as the events of default:

                                    7.1.1 This Agreement is deemed illegal by a
governing authority in the PRC, or the Pledgor is not capable of continuing to
perform the obligations herein due to any reason except force majeure;

                                    7.1.2 BGGSTDL fails to make full payment of
the Services Fees as scheduled under the Service Agreement;

                                    7.1.3 A Pledgor makes any material
misleading or mistaken representations or warranties under Section 5 herein,
and/or the Pledgor breaches any warranties under Section 5 herein;

                                    7.1.4 A Pledgor breaches the covenants under
Section 6 herein;

                                    7.1.5 A Pledgor breaches the term or
condition herein;





--------------------------------------------------------------------------------



                                    7.1.6 A Pledgor waives the pledged equity
interest or transfers or assigns the pledged equity interest without prior
written consent from the Pledgee;

                                    7.1.7 BGGSTDL is incapable of repaying the
general debt or other debt;

                                    7.1.8 The property of the Pledgor is
adversely affected causing the Pledgee to believe that the capability of the
Pledgor to perform the obligations herein is adversely affected;

                                    7.1.9 The successors or agents of the
BGGSTDL are only able to perform a portion of or refuse to perform the payment
obligations under the Service Agreement;

                                    7.1.10 The breach of the other terms by
action or inaction under this agreement by the Pledgor.

            7.2 The Pledgor shall immediately give a written notice to the
Pledgee if the Pledgor is aware of or discovers that any event under Section 7.1
herein or any event that may result in the foregoing events has occurred or is
likely to occur.

            7.3 Unless the event of default under Section 7.1 herein has been
solved to the Pledgee's satisfaction, the Pledgee, at any time when the event of
default occurs or thereafter, may give a written notice of default to the
Pledgor and require the Pledgor to immediately make full payment of the
outstanding Service Fees under the Service Agreement and other payables or
exercise other rights in accordance with Section 8 herein.

8. Exercise of Remedies.

            8.1 Authorized Action by Secured Party. The Pledgors hereby
irrevocably appoint Pledgee the attorney-in-fact of the Pledgors for the purpose
of carrying out the security provisions of this Agreement and taking any action
and executing any instrument that the Pledgee may deem necessary or advisable to
accomplish the purposes of this Agreement. If an event of default occurs, or is
continuing, Pledgee shall have the right to exercise the following rights and
powers:

            (a) Collect by legal proceedings or otherwise and endorse, receive
and receipt for all payments, proceeds and other sums and property now or
hereafter payable on or on account of the Pledged Collateral;

            (b) Enter into any extension, reorganization, deposit, merger,
consolidation or other agreement pertaining to, or deposit, surrender, accept,
hold or apply other property in exchange for the Pledged Collateral;

            (c) Transfer the Pledged Collateral to its own or its nominee's
name;





--------------------------------------------------------------------------------



            (d) Make any compromise or settlement, and take any action it deems
advisable, with respect to the Pledged Collateral;

            (e) Notify any obligor with respect to any Pledged Collateral to
make payment directly to the Pledgee;

            (f) All rights of the Pledgors to exercise the voting and other
consensual rights it would otherwise be entitled to exercise without any action
or the giving of any notice shall cease, and all such rights shall thereupon
become vested in the Pledgee;

            (g) All rights of the Pledgors to receive distributions with respect
to the Pledged Collateral which it would otherwise be authorized to receive and
retain shall cease and all such rights shall thereupon become vested in the
Pledgee; and

            (h) The Pledgors shall execute and deliver to the Pledgee
appropriate instruments as the Pledgee may request in order to permit the
Pledgee to exercise the voting and other rights which it may be entitled to
exercise and to receive all distributions which it may be entitled to receive.

            The Pledgors hereby grant to Pledgee an exclusive, irrevocable power
of attorney, with full power and authority in the place and stead of the
Pledgors to take all such action permitted under this Section 8.1. Such power of
attorney shall be effective, automatically and without the necessity of any
action (including any transfer of any Pledged Collateral) by any person, upon
the occurrence and continuance of an event of default. Pledgee shall not have
any duty to exercise any such right or to preserve the same and shall not be
liable for any failure to do so or for any delay in doing so.

            8.2 Event of default; Remedies. Upon the occurrence of an event of
default, Pledgee may, without notice to or demand on the Pledgors and in
addition to all rights and remedies available to Pledgee, at law, in equity or
otherwise, do any of the following:

            (a) Require the Pledgors to immediately pay all outstanding unpaid
amounts due under the Consulting Services Agreement;

            (b) Foreclose or otherwise enforce Pledgee's security interest in
any manner permitted by law or provided for in this Agreement;

            (c) Sell or transfer the rights or otherwise dispose of any Pledged
Collateral at one or more public or private sales at Pledgee's place of business
or any other place or places, whether or not such Pledged Collateral is present
at the place of sale, for cash or credit or future delivery, on such terms and
in such manner as Pledgee may determine;

            (d) Terminate this Agreement pursuant to Section 11.

            (e) Personally, or by agents or attorneys, immediately take
possession of the Pledged Collateral or any part thereof, from the Pledgors or
any other person who then has possession of any part thereof with or without
notice or process of law;

            (f) Demand, sue for, collect or receive any money or property at any
time payable or receivable in respect of the Pledged Collateral;





--------------------------------------------------------------------------------



            (g) Sell or otherwise liquidate, or direct the Pledgors to sell,
assign, transfer or otherwise liquidate the Pledged Collateral or any part
thereof, and take possession of the proceeds of any such sale or liquidation;

            (h) Exercise any and all rights as beneficial and legal owner of the
Pledged Collateral, including, without limitation, perfecting assignment of and
exercising any and all voting, consensual and other rights and powers with
respect to any Pledged Collateral; and

            (i) All the rights and remedies of a secured party upon default
under applicable law.

            8.3 The Pledgee shall give a notice of default to the Pledgors when
the Pledgee exercises its remedies under this Agreement.

            8.4 Subject to Section 7.3, the Pledgee may exercise its remedies
under this Agreement at any time after the Pledgee gives a notice of default in
accordance with Section 7.3 or thereafter.

            8.5 The Pledgee is entitled to a priority in receiving payment by
the evaluation or proceeds from the auction or sale of whole or part of the
equity interest pledged herein in accordance with legal procedure until the
unpaid Services Fees under the Services Agreement are repaid.

            8.6 The Pledgor shall not hinder the Pledgee from exercising its
rights in accordance with this Agreement and shall give necessary assistance so
that the Pledgee may exercise its rights in full.

9. Assignment.

            9.1 The Pledgors shall not donate or transfer rights and obligations
herein without prior consent from the Pledgee.

            9.2 This Agreement shall be binding upon each of the Pledgors and
his, her or its successors and be binding on the Pledgee and his each successor
and assignee.

            9.3 The Pledgee may transfer or assign his all or any rights and
obligations under the Service Agreement to any individual specified by it
(natural person or legal entity) at any time. In this case, the assignee shall
enjoy and undertake the same rights and obligations herein of the Pledgee as if
the assignee is a party hereto. When the Pledgee transfers or assigns the rights
and obligations under the Service Agreement, and such transfer shall only be
subject to a written notice serviced to Pledgors, and at the request of the
Pledgee, the Pledgors shall execute the relevant agreements and/or documents
with respect to such transfer or assignment.

            9.4 After the Pledgee's change resulting from the transfer or
assignment, the new parties to the pledge shall execute a new pledge contract.

10. Effectiveness and Term. The agreement is effective as of the date first set
forth above and from the date when the pledge is recorded on the Register of
Shareholders of BGGSTDL. This Agreement will replace the Original Equity Pledge
Agreement upon its effectiveness.

11. Termination. This Agreement shall not be terminated until the service fees
under the Consulting Services Agreement are paid off and the Pledgors will not
undertake any further obligations under the Service Agreement, and the Pledgee
shall cancel or terminate this Agreement within reasonable time as soon as
practicable.





--------------------------------------------------------------------------------



12. Formalities, Fees and Other Charges.

            12.1 The Pledgors shall be responsible for all the fees and actual
expenses in relation to this Agreement including but not limited to legal fees,
cost of production, stamp tax and any other taxes and charges. If the Pledgee
pays the relevant taxes in accordance with the laws, the Pledgors shall fully
indemnify the Pledgee such taxes paid by the Pledgee.

            12.2 The Pledgors shall be responsible for all the fees (including
but not limited to any taxes, formalities fees, management fees, litigation
fees, attorney's fees, and various insurance premiums in connection with
disposition of Pledge) incurred by the Pledgors for the reason that the Pledgors
fail to pay any payable taxes, fees or charges for other reasons which cause the
Pledgee to recourse by any means or ways.

13. Force Majeure.

            13.1 "Force Majeure," shall include but not be limited to acts of
governments, acts of nature, fire, explosion, typhoon, flood, earthquake, tide,
lightning, war, refers to any unforeseen events beyond the party's reasonable
control and cannot be prevented with reasonable care. However, any shortage of
credit, capital or finance shall not be regarded as an event beyond a Party's
reasonable control. The affected party by Force Majeure shall notify the other
party of such event resulting in exemption promptly.

            13.2 In the event that the affected party is delayed in or prevented
from performing its obligations under this Agreement by Force Majeure, only
within the scope of such delay or prevention, the affected party will not be
responsible for any damage by reason of such a failure or delay of performance.
The affected party shall take appropriate means to minimize or remove the
effects of Force Majeure and attempt to resume performance of the obligations
delayed or prevented by the event of Force Majeure. After occurrence of an event
of Force Majeure, when such event or condition ceases to exist, both parties
agree to resume the performance of this Agreement with their best efforts.

14. Confidentiality. The parties of this agreement acknowledge and make sure
that all the oral and written materials exchanged relating to this contract are
confidential. All the parties have to keep them confidential and can not
disclose them to any other third party without other parties' prior written
approval, unless: (a) the public know and will know the materials (not because
of the disclosure by any contractual party); (b) the disclosed materials are
required by laws or stock exchange rules; or (c) materials relating to this
transaction are disclosed to parties' legal consultants or financial advisors,
however, who have to keep them confidential as well. Disclosure of confidential
information by Employees or hired institutions of the parties is deemed as the
act by the parties, therefore, subjecting them to liability.

15. Dispute Resolution.

            15.2 This Agreement shall be governed by and construed in accordance
with the PRC law.

            15.3 The parties shall strive to settle any dispute arising from the
interpretation or performance, or in connection with this Agreement through
friendly consultation. In case no settlement can be reached through
consultation, each party can submit such matter to China International Economic
and





--------------------------------------------------------------------------------



Trade Arbitration Commission ("CIETAC") for arbitration. The arbitration shall
follow the current rules of CIETAC, and the arbitration proceedings shall be
conducted in Chinese and shall take place in Beijing. Any resulting arbitration
award shall be final and binding upon the parties.

16. Notices. Any notice which is given by the parties hereto for the purpose of
performing the rights and obligations hereunder shall be in writing. Where such
notice is delivered personally, the time of notice is the time when such notice
actually reaches the addressee; where such notice is transmitted by facsimile,
the notice time is the time when such notice is transmitted. If such notice does
not reach the addressee on business date or reaches the addressee after the
business time, the next business day following such day is the date of notice.
The delivery place is the address first written above of the parties hereto or
the address advised in writing including via facsimile from time to time.

17. Entire Contract. All Parties agree that this Agreement constitute the entire
agreement of the Parties with respect to the subject matter therein upon its
effectiveness and supersedes and replaces all prior oral and/or written
agreements and understandings relating to this Agreement.

18. Severability. Any provision of this Agreement which is invalid or
unenforceable because of inconsistent with the relevant laws shall, as to that
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability, without affecting in any way the remaining provisions hereof.

19. Appendices. The appendices to this Agreement are entire and integral part of
this Agreement.

20. Amendment or Supplement.

            20.1 Parties may amend and supply this Agreement with a written
agreement, provided that such amendment shall be duly executed and signed by the
Pledgee, BGGSTDL, and holders of a majority of the shares of BGGSTDL held by the
Pledgors, and such amendment shall thereupon become a part of this Agreement and
shall have the same legal effect as this Agreement.

            20.2 This agreement and any amendments, modification, supplements,
additions or changes hereto shall be in writing and come into effect upon being
executed and sealed by the parties hereto.

21. Copies of the Agreement. This Agreement is executed by the Parties in
counterparts, each Party holds one counterpart, and each original has the same
legal effect.



[SIGNATURE PAGE FOLLOWS]







--------------------------------------------------------------------------------



SIGNATURE PAGE


            IN WITNESS WHEREOF each party hereto has caused this Agreement duly
executed by itself or a duly authorized representative on its behalf as of the
date first written above.



PLEDGEE:

SKY ACHIEVE HOLDING LIMITED

By:     /s/ Youhua Yu                               

Name: YOUHUA YU

Title: Chairman



BGGSTDL:

Beijing Guoqiang Global Science Technology Development Limited

By:    /s/ Kun Liu                                       

Name: KUN LIU

Title: Chairman












--------------------------------------------------------------------------------






PLEDGORS SIGNATURE PAGE



PLEDGORS: Kun Liu



[SIGNATURES PAGE FOR PLEDGOR SHAREHOLDERS FOLLOWS]



By:    /s/ Kun Liu                     

Name: KUN LIU











--------------------------------------------------------------------------------

